683 N.W.2d 143 (2004)
PEOPLE
v.
STEWART.
No. 124055.
Supreme Court of Michigan.
June 18, 2004.
SC: 124055. COA: 243562.
On order of the Court, the application for leave to appeal the May 21, 2003 order of the Court of Appeals is considered and it is GRANTED. Among the issues to be briefed, the parties are specifically directed to address the following: (1) What constitutes "cooperation" for the purpose of MCL 791.234(10), and did defendant's actions satisfy the requirement? (2) Does MCL 791.234(10) contain a temporal limitation on when cooperation must occur? (3) Does MCL 791.234(10) contain a temporal limitation on when a court may make a determination that cooperation occurred? (4) Was People v. Matelic, 249 Mich.App. 1, 641 N.W.2d 252 (2001), properly decided? (5) Should this case be remanded to the Saginaw Circuit Court for an evidentiary hearing to determine whether defendant has cooperated within the meaning of MCL 791.234(10)?
The Attorney General of the State of Michigan, the Prosecuting Attorneys Association of Michigan, and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.